DETAILED ACTION

Notice of AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 17 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of Patent No. 10,976,813 B2 includes the same limitations of Claim 17 of the instant application and limitations in excess of those of Claim 17 of the instant application such that Claim 17 is anticipated by Claim 2 of Patent No. 10,976,813 B2.
Claim 18 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 2 of Patent No. 10,976,813 B2 includes the same limitations of Claim 18 of the instant .
Claim 22 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 3 of Patent No. 10,976,813 B2 includes the same limitations of Claim 22 of the instant application and limitations in excess of those of Claim 22 of the instant application such that Claim 22 is anticipated by Claim 3 of Patent No. 10,976,813 B2.
Claim 23 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 4 of Patent No. 10,976,813 B2 includes the same limitations of Claim 23 of the instant application and limitations in excess of those of Claim 23 of the instant application such that Claim 23 is anticipated by Claim 4 of Patent No. 10,976,813 B2.
Claim 24 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 5 of Patent No. 10,976,813 B2 includes the same limitations of Claim 24 of the instant application and limitations in excess of those of Claim 24 of the instant application such that Claim 24 is anticipated by Claim 5 of Patent No. 10,976,813 B2.
Claim 26 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of .
Claim 27 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 8 of Patent No. 10,976,813 B2 includes the same limitations of Claim 26 of the instant application and limitations in excess of those of Claim 26 of the instant application such that Claim 26 is anticipated by Claim 8 of Patent No. 10,976,813 B2.
Claim 31 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 9 of Patent No. 10,976,813 B2 includes the same limitations of Claim 31 of the instant application and limitations in excess of those of Claim 31 of the instant application such that Claim 31 is anticipated by Claim 9 of Patent No. 10,976,813 B2.
Claim 32 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of Patent No. 10,976,813 B2 includes the same limitations of Claim 32 of the instant application and limitations in excess of those of Claim 32 of the instant application such that Claim 32 is anticipated by Claim 11 of Patent No. 10,976,813 B2.
Claim 33 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,976,813 B2. Although the claims at Claim 11 of Patent No. 10,976,813 B2 includes the same limitations of Claim 33 of the instant application and limitations in excess of those of Claim 33 of the instant application such that Claim 33 is anticipated by Claim 11 of Patent No. 10,976,813 B2.
Claim 34 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 11 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 11 of Patent No. 10,976,813 B2 includes the same limitations of Claim 34 of the instant application and limitations in excess of those of Claim 34 of the instant application such that Claim 34 is anticipated by Claim 11 of Patent No. 10,976,813 B2.
Claim 36 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 12 of U.S. Patent No. 10,976,813 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because Claim 12 of Patent No. 10,976,813 B2 includes the same limitations of Claim 36 of the instant application and limitations in excess of those of Claim 36 of the instant application such that Claim 36 is anticipated by Claim 12 of Patent No. 10,976,813 B2.
Claims 21, 30, and 35 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 2, 8, and 11, respectively, of U.S. Patent U.S. Patent No. 10,976,813 B2  in view of Pfeuffer et al. (“Pursuit Calibration: Making Gaze Calibration Less Tedious and More Flexible”, Provided in IDS), hereinafter referenced as Pfeuffer.
Regarding Claim 21, Claim 2 of US Patent No. 10,976,813 B2 discloses all limitations of Claim 21 except “wherein adapting continued display of the stimulus object 
In a similar field of endeavor, Pfeuffer teaches at Page 266, Column 2, Lines 4 – 8 that based on gaze samples for a shooting star, a control parameter based on the gaze samples causes the shooting star moving along a trajectory to be adapted as highlighted in the color red.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein adapting continued display of the stimulus object moving along the trajectory includes adapting a color of the stimulus object along the trajectory based on the control parameter” because one having ordinary skill in the art would want to notify a user that something is happening (Pfeuffer, Page 266, Column 2, Lines 6 – 8).
Regarding Claim 30, Claim 8 of US Patent No. 10,976,813 B2 discloses all limitations of Claim 30 except “wherein the processor is to adapt continued display of the stimulus object moving along the trajectory by adapting a color of the stimulus object along the trajectory based on the control parameter”. However, Pfeuffer teaches at Page 266, Column 2, Lines 4 – 8 that based on gaze samples for a shooting star, a control parameter based on the gaze samples causes the shooting star moving along a trajectory to be adapted as highlighted in the color red.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein adapting continued display of the stimulus object moving along the trajectory includes adapting a color of the stimulus object along the trajectory based on the control parameter” because one having 
Regarding Claim 35, Claim 11 of US Patent No. 10,976,813 B2 discloses all limitations of Claim 35 except “wherein adapting continued display of the stimulus object moving along the trajectory includes adapting at least one of a size, shape, or color of the stimulus object along the trajectory based on the control parameter”. However, Pfeuffer teaches at Page 266, Column 2, Lines 4 – 8 that based on gaze samples for a shooting star, a control parameter based on the gaze samples causes the shooting star moving along a trajectory to be adapted as highlighted in the color red. Notice that Claim 35 is met with respect to alternative “at least one of” condition.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to provide “wherein adapting continued display of the stimulus object moving along the trajectory includes adapting at least one of a size, shape, or color of the stimulus object along the trajectory based on the control parameter” because one having ordinary skill in the art would want to notify a user that something is happening (Pfeuffer, Page 266, Column 2, Lines 6 – 8).

Allowable Subject Matter
The subject matter of Claims 17 - 36 is allowable over the prior art of record for reasoning that is reflected in the prosecution history of United States Patent Application 16/308,804 of which is a parent to the instant application. However, Claims 17, 18, 21-24, 26, 27, and 30 – 36 are rejected under 35 U.S.C. 101 as described above. Also, Claims 19, 20, 25, 28, and 29 are objected to as being dependent upon a rejected base 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN M BUTCHER whose telephone number is (571)270-5575.  The examiner can normally be reached on Monday – Friday from 6:30 AM to 3:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian Zimmerman, can be reached at (571) 272 - 3059.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BRIAN M BUTCHER/Primary Examiner, Art Unit 2683                                                                                                                                                                                                        September 10, 2021